Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “clutch” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 6, 7, and 8 are objected to because of the following informalities:  
Claim 1 Line 3 recites “a user”, should be replaced with --the user--.
Claim 1 Line 2 recites “a user”, should be replaced with --the user--.
Claim 6 Line 2-3 recites “the human”, should be replaced with --a human--.
Claim 6 Line 7 recites “a human”, should be replaced with --the human--.
Claims 7 and 8 Line 2 recites “a user”, should be replaced with --the human-- since it appears Applicant is referring to the same.
                       Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “variable stiffness mechanism” in claims 1-3 and 5 and “adjustable apparatus” of Claims 6-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0028]:”the variable stiffness mechanism includes a cam… In some embodiments, the variable stiffness mechanism includes an adjustable lever.”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “human-driven compliant mechanism” of Claims 6 and 9-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0025]  In general, embodiments of the present disclosure provide for human-driven compliant mechanisms, and products including human-driven compliant mechanisms such as augmented running devices and artificial limbs. [0027]  In some embodiments, the device can be a human-driven spring-leg exoskeleton, which can be worn by a human to augment running, walking, or jumping.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonathan Realmuto, Glen Klute, and Santosh Devasia (Nonlinear Passive Cam-Based Springs for Powered Ankle Prosthese 03/2015).
Regarding Claim 6, the non-patent literature above teaches a human-driven compliant mechanism, comprising:                      an elastic energy storage element (spring)configured to capture energy supplied by the human; and                    an adjustable apparatus (cam) for varying stiffness of the elastic energy storage element;                     wherein the human-driven compliant mechanism (drive train) is operable to selectively Refer to Figs. a& b below).
    PNG
    media_image1.png
    321
    587
    media_image1.png
    Greyscale

Regarding Claim 7, the NPL continues to teach wherein the human-driven compliant mechanism (drive train) is an exoskeleton configured to be removably coupled to a user (Refer to Fig. 1-2 to depict that the device of Fig. b is worn on a limb of a user).
Regarding Claim 8, the NPL continues to teach wherein the human-driven compliant mechanism (drive train) is an artificial limb configured to be removably coupled to a user (Refer to Fig. 1-2 to depict that the device of Fig. b is worn on a limb of a user).
Regarding Claim 9, the NPL continues to teach wherein the elastic storage element is a spring.
Claim(s) 16, 18, 20, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vassilaros et al (US 20180272184).
Regarding Claim 16, Vassilaros et al teaches an artificial limb operable to augment human movement (The Office considers the pedal mechanism an artificial limb in so much as it meets the structures below), comprising:                    a pedal 114 configured to be removably coupled to a limb of a user;                    a cam 1142a,b;                    a crank 136 coupled to the pedal and operable to rotate the cam (Refer to Figs. 5-6..The Office considers the crank indirectly coupled to the pedal 114); and                    a variable stiffness spring 134 in mechanical communication with the cam 142a,b and configured to selectively store and subsequently release energy generated by the human movement (Refer to Figs. 5-6 Paragraph [0042]-[0043]..The Office takes the position that the crank rotates the cam via human movement to adjust tension (release energy) of the spring).
Regarding Claim 18, Vassilaros et al  continues to teach wherein the variable stiffness spring is a coiled spring 134.
Regarding Claim 20, Vassilaros et al  continues to teach wherein the artificial limb is adapted to be worn by the user and removably coupled to at least a portion of the user's leg. (The Office considers the pedal to be worn on a user via attaching to upper straps on the pedal).
    PNG
    media_image2.png
    398
    528
    media_image2.png
    Greyscale

Regarding Claim 21, Vassilaros et al  continues to teach wherein the artificial limb is operable to increase a running speed of the user (The Office considers the limb to operable increase running speed of a user via exercising the user’s legs over time to increase strength and endurance, which correlates to increase running speed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonathan Realmuto, Glen Klute, and Santosh Devasia (Nonlinear Passive Cam-Based Springs for Powered Ankle Prosthese 03/2015).
Regarding Claim 10, the non-patent literature above teaches the claimed invention as noted above but fails to teach wherein the spring is an air spring. The Office takes the position that Applicant does not provide criticality to the spring being an air spring and further recites other types of springs and . Refer to MPEP 2144.06 II.    SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
Regarding Claim 11, the NPL continues to teach wherein the adjustable apparatus is an adjustable lever (follower). 
    PNG
    media_image1.png
    321
    587
    media_image1.png
    Greyscale

Refer to Fig. 10 below).
    PNG
    media_image3.png
    212
    347
    media_image3.png
    Greyscale

Regarding Claim 13, the NPL continues to teach wherein the rotatable cam is driven by the human (Refer to title to detail that the device is driven by a user wearing the prostheses).
Regarding Claim 14, the NPL continues to teach wherein the mechanism is configured to be removably coupled to a leg of the human and wherein movement of the leg rotates the cam (Refer to introduction).
Regarding Claim 15, the NPL continues to teach wherein the cam selectively varies a stiffness of the elastic energy storage element (Refer to Fig. 10, the office considers the displacement of the spring to be varying the stiffness).
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassilaros et al (US 20180272184).
Regarding Claim 10, Vassilaros teaches the claimed invention as noted above but fails to teach wherein the spring is an air spring or leaf spring. The Office takes the position that Applicant does not . Refer to MPEP 2144.06 II.    SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
Allowable Subject Matter
Claims 1-5 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior arts fails to teach the claimed invention comprising a spring configured to be removably coupled to a user; a variable stiffness mechanism that selectively modifies the stiffness of the spring; and a clutch for intermittently coupling and decoupling the spring from the user; wherein the spring is compressed by the user during a first phase of a locomotion cycle and is released to propel the user when the user impacts a locomotion surface in a second phase of the locomotion cycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784